UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6606


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES DARNELL WINTONS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Frank D. Whitney, Chief
District Judge. (3:08-cr-00215-FDW-1; 3:13-cv-00150-FDW)


Submitted:   October 13, 2016             Decided:   October 18, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Darnell Wintons, Appellant Pro Se.     Kelli Hamby Ferry,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     James Darnell Wintons seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                 The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.        28 U.S.C. § 2253(c)(1)(B) (2012).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                     28 U.S.C.

§ 2253(c)(2) (2012).      When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment

of the constitutional claims is debatable or wrong.                    Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537
U.S. 322, 336-38 (2003).      When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states a debatable claim of the denial of a constitutional right.

Slack, 529 U.S. at 484-85.          We have independently reviewed the

record   and   conclude    that   Wintons    has   not   made   the   requisite

showing.   Accordingly, we deny a certificate of appealability and

dismiss the appeal.

     Additionally,    we    construe       Wintons’   supplemental     informal

brief as an application to file a second or successive § 2255

motion to challenge his sentence based on the decision in United

States v. Johnson, 1235 S. Ct. 2557 (2015).              See United States v.

                                       2
Winestock, 340 F.3d 200, 208 (4th Cir. 2003).          Because North

Carolina robbery with a dangerous weapon, N.C. Gen Stat. Ann. § 14-

87 (West 2014), qualifies as a violent felony under the force

clause of 18 U.S.C. § 924(e)(2)(B)(i) (2012), Wintons’ claim does

not satisfy the criteria for authorization.         See 28 U.S.C. §

2255(h) (2012).    Therefore,   we   deny   authorization   to   file   a

successive § 2255 motion.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                             DISMISSED




                                 3